Citation Nr: 1813419	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation higher than 10 percent disabling for the residuals of a fracture of right medial malleolus and right distal fibula with internal fixation of medial malleolar fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing; a transcript is of record. 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary because a new VA examination must be administered to assess the current severity of the Veteran's disability.  

The Veteran's most recent and pertinent VA examination for his right ankle disability was in February 2012.  The continuation of an evaluation of 10 percent was based on the results of this examination.  However, the evidence of record indicates that the condition of the Veteran's right ankle disability might have been declining since then.  

More specifically, the VA medical records indicate that in March 2012, the Veteran reported to the medical center for his right ankle pain, saying that he was feeling severe burning pain in his leg with occasional numbness after increased activity.  Subsequently, the Veteran was prescribed an ankle brace and reported that the brace was feeling good.  The medical record indicates that he visited the VA medical center for the right ankle pain frequently through at least August 2012.  At the June 2017 hearing, the Veteran testified that his right ankle condition has deteriorated since the last VA examination.  Specifically, he reported that his legs swell up after pushing big carts at work with pain localized over this ankle.  He stated that he does not wear the ankle brace anymore because it aggravates the swelling and pain in the ankle.  The Veteran also indicated that the pain gets worse when he uses the ankle for weight bearing.  He reports that he experiences tingling sensation even while sitting.  

As such, the evidence suggests that the Veteran's conditions have worsened.  Also, the substantial time period has passed since the last VA examination.  Therefore, the Board finds that a new VA examination would be of considerable assistance in determining his claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  The Veteran's assistance in identifying and obtaining the records as needed.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to address the current severity of his right ankle disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.    

The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected right ankle disability.  The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  All clinical findings should be set forth in detail.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




